Exhibit 10.4

SWISS SHARE PURCHASE PLAN

Effective February 25, 2002

 

1. Purpose. The purpose of the Plan is to provide employees of PartnerRe
Holdings Europe Limited (Zurich Branch), a subsidiary of PartnerRe Ltd., with an
opportunity to purchase Common Shares of the Company.

 

2. Definitions.

 

  (a) “Board” shall mean the Board of Directors of the Company.

 

  (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c) “Committee” shall mean the Compensation Committee of the Board, or such
other committee as may be appointed by the Board.

 

  (d) “Common Shares” shall mean the common shares of the Company, $1.00 par
value per share.

 

  (e) “Company” shall mean PartnerRe Ltd., a Bermuda company.

 

  (f) “Compensation” shall mean all base straight time gross earnings, exclusive
of payments for overtime, shift premium, incentive compensation, incentive
payments, bonuses, commissions and other compensation.

 

  (g) “Employee” shall mean any individual who is an employee of PartnerRe
Holdings Europe Limited (Zurich Branch) and who is customarily employed by the
Branch on an open-ended contract for at least 20 hours per week. For purposes of
the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.

 

  (h) “Enrollment Date” shall mean the first day of each Offering Period.

“Exercise Date” shall mean the last day of each Offering Period.

 

  (j) “Fair Market Value” of a Common Share on a given date means (A) if the
Common Shares are listed on a national securities exchange, the closing sale
price reported as having occurred on the primary exchange with which the Common
Shares are listed and traded on such date, or, if there is no such sale on that
date, then on the last preceding date on which such a sale was reported, or
(B) if the Common Shares are not listed on any national securities exchange but
are quoted in the National Market System of the National Association of
Securities Dealers Automated Quotation System (“NASDAQ-NMS”) on a last sale
basis, the closing sale price reported on such date, or, if there is no such
sale on that date then on the last preceding date on which such a sale was
reported. If the Common Stock is not quoted on NASDAQ-NMS or listed on an
exchange, or representative quotes are not otherwise available, the Fair Market
Value shall mean the amount determined by the Committee in good faith to be the
fair market value per Common Share, on a fully diluted basis.

 

  (k)

“Offering Period” shall mean, subject to the second sentence of Section 4
hereof, a period of six months, commencing on the first Trading Day coincident
with or



--------------------------------------------------------------------------------

  immediately after June 1 and December 1, of each year and terminating on the
last Trading Day in the period ending on or immediately prior to the following
November 30 and May 31, respectively.

 

  (l) “Plan” shall mean this PartnerRe Ltd. Swiss Share Purchase Plan, and any
amendment thereto.

 

  (m) “Purchase Price” shall mean an amount equal to 60 percent of the Fair
Market Value of a Common Share on the Exercise Date.

 

  (n) “Reserves” shall mean the number of Common Shares covered by each option
under the Plan which have not yet been exercised and the number of Common Shares
which have been authorized for issuance under the Plan but not yet placed under
option.

 

  (o) “Trading Day” shall mean a day on which national stock exchanges and
NASDAQ are open for trading.

 

3. Eligibility. Each person who is an Employee on a given Enrollment Date shall
be eligible to participate in the Plan.

 

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods continuing from the first Offering Period until terminated in accordance
with Section 18 hereof. The Committee shall have the power to change the
duration of Offering Periods (including the commencement dates thereof) with
respect to future offerings without shareholder approval if such change is
announced at least 15 days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.

 

5. Participation.

 

  (a) An Employee may become a participant in the Plan for an Offering Period by
enrolling on-line or by contacting a Fidelity phone representative at least 10
business days prior to the applicable Enrollment Date, unless a later time for
enrolling in the Plan is set by the Committee for all Employees with respect to
a given Offering Period. The employee must also complete a share purchase plan
form in the form of Exhibit A to this Plan and submit it to the Company’s Human
Resources Department.

 

  (b) Contributions to the Plan by a participant who elects to make direct
contributions by wire transfer may be made at any time during the applicable
Offering Period, but no later than 10 business days prior to the Exercise Date,
unless the participant withdraws from the Plan during such Offering Period
pursuant to Section 9.

 

  (c) At the time a participant enrolls and submits the share purchase plan
form, he or she shall elect to pay contributions in an amount (expressed as a
whole number percentage) not less than one percent and not exceeding eight
percent of the Compensation which he or she receives during the Offering Period;
provided, however, that in no event may any participant be permitted to
contribute more than 5,000 CHF annually.

 

  (d) All contributions made by a participant shall be credited to his or her
account under the Plan. A participant may not make any additional payments into
such account.

 

  (e)

A participant may discontinue his or her participation in the Plan, as provided
in Section 9 hereof, at any time during the Offering Period as long as such
withdrawal is made not less than 15 business days prior to the Exercise Date.
Once an Offering



--------------------------------------------------------------------------------

  Period has commenced, a participant may not increase or decrease the rate of
his or her contributions for that Offering Period, but may, during that Offering
Period, increase or decrease the rate of his or her contributions for the next
succeeding Offering Period, by making the election through the participant’s
on-line brokerage account, at least 10 business days prior to the end of that
Offering Period, authorizing a change in the contribution rate. A participant’s
election shall remain in effect for successive Offering Periods unless
terminated as provided in Section 9 hereof.

 

  (f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Shares issued under the Plan are disposed of, the
participant must make adequate provisions for the Company’s tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Shares. At any time, the Company may, but will not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company to meet applicable withholding obligations, including any
withholding required to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Shares by the
Employee.

 

6. Grant of Option. On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date of such Offering Period (at the applicable
Purchase Price) up to a number of Common Shares determined by dividing such
Employee’s contributions received by the Company prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by the applicable
Purchase Price; provided, however, that in no event shall an Employee be
permitted to contribute more than 5,000 CHF annually. Exercise of the option
shall occur as provided in Section 7 hereof, unless the participant has
withdrawn pursuant to Section 9 hereof, and shall expire on the last day of the
Offering Period.

 

7. Exercise of Option. Unless a participant withdraws from the Plan as provided
in Section 9 hereof, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date, and, subject to the limitations
set forth in Sections 6 and 11 hereof, the maximum number of full shares subject
to option shall be purchased for such participant at the applicable Purchase
Price with the contributions in his or her account. No fractional shares will be
purchased; any contributions in a participant’s account which are not sufficient
to purchase a full share shall be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant as
provided in Section 9 hereof. Any other monies left over in a participant’s
account after the Exercise Date shall also be retained in the participant’s
account for the subsequent Offering Period. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by the
participant.

 

8. Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the allocation of the
Common Shares purchased upon exercise of a Participant’s option to the
Participant’s account with a broker selected by the Company. The Common Shares
shall be held by such brokerage account until such time as the Common Shares are
sold or transferred by such Participant consistent with the requirements of
Section 14 hereof.



--------------------------------------------------------------------------------

9. Withdrawal; Termination of Employment.

 

  (a) A participant may discontinue his or her participation in the Plan at any
time but not less than 15 business days prior to the Exercise Date by
withdrawing from the Plan through the participant’s on-line brokerage account.
If a participant withdraws from the Plan during an Offering Period, he or she
may not resume participation until the next Offering Period. He or she may
resume participation for any other Offering Period by enrolling on-line or by
contacting a Fidelity phone representative to enroll in the Plan at least 10
business days prior to the Enrollment Date for such Offering Period.

 

  (b) Any provisions of the Plan to the contrary notwithstanding, a participant
will be deemed to have withdrawn from the Plan if his or her contributions are
not received by the Company 10 business days prior to the Exercise Date.

 

  (c) Upon a participant’s ceasing to be an Employee, for any reason, he or she
will be deemed to have elected to withdraw from the Plan and any monies credited
to such participant’s account but not yet used to exercise the option will be
returned to such participant or, in the case of his or her death, to the person
or persons entitled thereto under Section 13 hereof, and such participant’s
option will be automatically terminated.

 

  (d) A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company.

 

10. Interest. No interest or other increment shall accrue or be payable with
respect to any of the contributions of a participant in the Plan.

 

11. Shares.

 

  (a) The maximum number of Common Shares which shall be made available for sale
under the Plan shall be 400,000 shares, subject to adjustment upon changes in
capitalization of the Company as provided in Section 17 hereof. If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

  (b) No participant will have an interest or voting right in shares covered by
his option until such option has been exercised.

 

  (c) Shares to be delivered to a participant under the Plan will be registered
in the name of the participant or in the name of the participant and his or her
spouse.

 

12. Administration. The Committee shall have authority to administer the Plan or
delegate certain matters to the Company’s Chief Executive Officer, including
without limitation:

 

  (a) Method of contribution

 

  (b) Amount of contribution

 

  (c) Annual limitation of contributions

 

  (d) Amount of discount

 

  (e) Adjustment to time period of restriction on sale or transfer of Common
Shares



--------------------------------------------------------------------------------

  (f) Cut off time for withdrawal of contributions.

 

13. Designation of Beneficiary.

 

  (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares or cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.

 

  (b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

 

14. Transferability. Neither contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 13 hereof) by the participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 9 hereof. Common Shares acquired by a
Participant pursuant to the Plan may not be sold, transferred, pledged or
otherwise encumbered or disposed of by the Participant during the two-year
period beginning on the date of the acquisition of such shares by the
Participant.

 

15. Use of Funds. All contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such contributions.

 

16. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given by the Broker to participating
Employees quarterly such statements shall set forth the amounts of
contributions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.

 

17. Adjustments upon Changes in Capitalization.

 

  (a)

Changes in Capitalization. Subject to any required action by the shareholders of
the Company, the Reserves as well as the price per Common Share covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued Common Shares
resulting from a share split, reverse share split, share dividend, combination
or reclassification of the



--------------------------------------------------------------------------------

  Common Shares, or any other increase or decrease in the number of Common
Shares effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of any class, or securities convertible into
shares of any class, shall affect, and no adjustment by reason thereof shall be
made with respect to, the number or price of Common Shares subject to an option.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.

 

  (c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Board shortens the Offering
Period then in progress in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify each participant in writing, at
least 10 business days prior to the New Exercise Date, that the Exercise Date
for his option has been changed to the New Exercise Date and that his option
will be exercised automatically on the New Exercise Date, unless prior to such
date he has withdrawn from the Offering Period as provided in Section 9 hereof.
For purposes of this paragraph, an option granted under the Plan shall be deemed
to be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share subject to the option immediately prior to the
sale of assets or merger, the consideration (whether shares, cash or other
securities or property) received in the sale of assets or merger by holders of
Common Shares for each Common Share held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Common Shares); provided, however, that if such consideration received in the
sale of assets or merger was not solely common shares of the successor
corporation or its parent (as defined in Section 424 (e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for the consideration to be received upon exercise of the option to be solely
common shares of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Shares in the
sale of assets or merger.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Common Share
covered by each outstanding option, in the event the Company effects one or more
reorganizations, recapitalizations, rights offerings or other increases or
reductions of its outstanding Common Shares, and in the event of the Company
being consolidated with or merged into any other corporation.



--------------------------------------------------------------------------------

18. Amendment or Termination.

 

  (a) The Committee may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 17 hereof, no such termination may adversely
affect options previously granted; provided, that an Offering Period may be
terminated by the Board on any Exercise Date if the Board determines that the
termination of the Plan is in the best interests of the Company and its
shareholders. Except as provided in Section 17 hereof, no amendment may make any
change in any option theretofore granted which adversely affects the rights of
any participant.

 

  (b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the Offering Periods, limit the frequency or number of
changes in the amount withheld during an Offering Period, establish and change,
at any time in its sole discretion, a formula for determining the conversion
rate applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Shares for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Committee finds, in its
sole discretion, advisable and consistent with the Plan.

 

19. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

20. Conditions upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder and the requirements of any shares exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
attention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

21.

Term of Plan. The Plan shall become effective upon the earlier to occur of its
adoption by the Board of Directors or its approval by the shareholders of the
Company. It shall continue in effect thereafter until the earlier to occur of
(i) the tenth (10th) year anniversary of the date on which the shareholders of
the Company approve the Plan or (ii) the Committee terminates the Plan under
Section 18 hereof.



--------------------------------------------------------------------------------

22. Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code, and the provisions of the Plan shall
be interpreted in a manner that satisfies the requirements of Section 409A of
the Code, and the Plan shall be operated accordingly. If any provision of the
Plan would otherwise frustrate or conflict with this intent, the provision, term
or condition will be interpreted and deemed amended so as to avoid this
conflict. For the avoidance of doubt, nothing in the Plan is intended to
guarantee that participants of the Plan will not be subjected to the payment of
“additional tax” or interest under Section 409A, and nothing in the Plan permits
participants of the Plan to seek or obtain such indemnification from the Company
for any such “additional tax” or interest.